Third District Court of Appeal
                               State of Florida

                       Opinion filed December 1, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0580
                      Lower Tribunal No. 15-0373 CC
                           ________________


                            Sergio Sabillion,
                                  Appellant,

                                     vs.

            United Automobile Insurance Company,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Lawrence
D. King, Judge.

     Christian Carrazana, P.A., and Christian Carrazana, for appellant.

     Michael J. Neimand, for appellee.


Before SCALES, LINDSEY, and MILLER, JJ.

     PER CURIAM.

     Affirmed.